     Case 1:19-cv-00391-LG-RHW Document 53 Filed 07/26/19 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

ARC CONTROLS, INC.                                             PLAINTIFF

VERSABAR, INC.                                    INTERVENOR PLAINTIFF

CYPRESS PIPELINE AND PROCESS                      INTERVENOR PLAINTIFF
SERVICES, LLC

OCEANWIDE CYPRUS, LTD.                            INTERVENOR PLAINTIFF

MARMAC, LLC                                       INTERVENOR PLAINTIFF

CURTIN MARITIME CORPORATION                       INTERVENOR PLAINTIFF

v.                                      Civil Action No. 1:19-cv-391-LG-RHW

M/V NOR GOLIATH in rem                                      DEFENDANTS
and GOLIATH OFFSHORE
HOLDINGS, PTE. LTD in personam


GOLIATH OFFSHORE HOLDINGS,                       THIRD PARTY PLAINTIFFS
PTE. LTD in personam and M/V NOR
GOLIATH in rem

v.

EPIC COMPANIES, LLC                              THIRD PARTY DEFENDANT


                             consolidated with

DAN BUNKERING (AMERICA) INC.                                   PLAINTIFF

v.                                     Civil Action No. 1:19-cv-395-HSO-JCG

NOR GOLIATH in rem,                                         DEFENDANTS
GOLIATH OFFSHORE HOLDING
PRIVATE LIMITED in personam,
      Case 1:19-cv-00391-LG-RHW Document 53 Filed 07/26/19 Page 2 of 2



EPIC COMPANIES, LLC in personam
and EPIC APPLIED TECHNOLOGIES,
LLC in personam

     ORDER CONSOLIDATING CASES; GRANTING DAN BUNKERING
            (AMERICA) INC.’S MOTION TO CONSOLIDATE

      BEFORE THE COURT is a Motion to Consolidate, filed by Dan Bunkering

(America) Inc. (ECF No. 7), Plaintiff in Civil Action No. 1:19-cv-395-HSO-JCG. The

Court finds that in the interest of judicial economy, Civil Action No. 1:19-cv-391-LG-

RHW and Civil Action No. 1:19-cv-395-HSO-JCG should be consolidated for all

purposes pursuant to Federal Rule of Civil Procedure 42 as they involve common

questions of law and fact. The above-captioned cases are hereby consolidated under

the earlier filed cause number of 1:19-cv-391-LG-RHW. All further pleadings shall be

filed in Civil Action No. 1:19-cv-391-LG-RHW.

      SO ORDERED, this the 26th day of July, 2019.


                                       s/John C. Gargiulo
                                       JOHN C. GARGIULO
                                       UNITED STATES MAGISTRATE JUDGE
